 



EXHIBIT 10.1

MITCHAM INDUSTRIES, INC.
RESTRICTED STOCK AGREEMENT
(1998 STOCK AWARDS PLAN)

     THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is between Mitcham
Industries, Inc., a Texas corporation (the “Company”), and                     
                  (the “Employee”), which parties agree as follows:

     1. Introduction. The Company has adopted the Mitcham Industries, Inc. 1998
Stock Awards Plan (the “Plan”) to provide employees upon whom the
responsibilities of the successful administration and management of the Company
rest additional incentive and reward opportunities designed to advance the
Company’s profitable growth. The Company, acting through the Committee, has
determined that its interests will be advanced by issuing Restricted Shares to
the Employee under the Plan. All capitalized terms in this Agreement not defined
in this Agreement will have the meanings given to them in the Plan.

     2. Award of Common Stock. The Company hereby grants (the “Grant”) to the
Employee                    shares (the “Shares”) of common stock of the
Company, $.01 par value (the “Common Stock”) which shall be subject to the
restrictions in Section 3 (the “Restrictions”).

     3. Restrictions. The Shares may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or encumbered by the Employee, and no such
sale, assignment, transfer, exchange, pledge, hypothecation or encumbrance,
whether made or created by voluntary act of the Employee or any agent of the
Employee or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of, the Company or any agent or any
custodian holding certificates for the Shares. Such Restrictions shall remain in
effect until such time as such Restrictions shall expire under the terms of this
Agreement.

     4. Restricted Period.

     (a) For a period of                     years beginning                  
 ,19                    (the “Restricted Period”) the Shares shall be subject to
the Restrictions and any other restrictions set forth herein; provided, however,
the Restrictions shall expire on a number of Shares for each year the Employee
remains in the employment of the Company after                    , 19         
         , as follows:

      Percentage of Shares Number of   on which Full Years

--------------------------------------------------------------------------------

  Restrictions Expire

--------------------------------------------------------------------------------

The shares that remain subject to the Restrictions under the above schedule from
time to time are called the “Restricted Shares.”

 



--------------------------------------------------------------------------------



 



     (b) The Company shall issue of a certificate or certificates for the
Shares, according to the Committee’s determination. Each certificate for Shares
issued to the Employee shall be registered in Employee’s name and either
deposited by the Secretary of the Company or its designee in an escrow account
or held by the Secretary of the Company, together with stock powers or other
instruments of transfer appropriately endorsed in blank by the Employee (the
Employee hereby agreeing to execute such stock powers or other instruments of
transfer as requested by the Company). Such certificate or certificates shall
remain in such escrow account or with the Secretary of the Company until (i) the
Restricted Period has terminated or (ii) the Restrictions in the above schedule
expire. Certificates representing the Restricted Shares shall bear the following
legend:

     The shares represented by this certificate may be transferred only in
compliance with the conditions specified in the Mitcham Industries, Inc.
Restricted Stock Agreements, dated as of                    , 19               
    between Mitcham Industries, Inc. (“Company”) and each of the grantees named
therein. A complete and correct copy of the form of such agreements is available
for inspection at the principal office of the company and will be furnished
without charge to the holder of such shares upon written request.

     (c) During the Restricted Period, except as otherwise provided in the Plan,
the Employee shall have all of the other rights of a stockholder with respect to
the Shares including the right to receive dividends, if any, as may be declared
on the Shares from time to time, and the right to vote the Shares at any
Stockholders’ meeting.

     (d) Upon expiration of the Restrictions and upon compliance by the
Employee, or the legal representative of the Employee, with all obligations of
the Employee under the Plan and this Agreement, the Restricted Shares shall be
released from all further restrictions and prohibitions hereunder and all of the
forfeiture provisions of the Plan, and the Committee shall deliver or cause to
be delivered to the Employee or the Employee’s legal representative the
certificate or certificates for the Shares, free of the legend in subparagraph
(b) above.

     5. Termination of Employment. If the Employee ceases to be employed by the
Company or its Affiliates for any reason other than death or disability, all
Restricted Shares outstanding shall, upon such termination of employment, be
forfeited by the Employee to the Company, without the payment of any
consideration or further consideration by the Company.

     6. Death or Disability. If the Employee dies or is determined to be
disabled while employed by the Company or its Affiliates, then any Restrictions
on the Restricted Shares shall be deemed to have expired as of the date of any
such occurrence, and the Restricted Shares shall then be freely transferable.
The Employee shall be deemed to be disabled if, in the opinion of a physician
selected by the Committee, the Employee incapable of performing for the Company
services of the kind he was performing at the time the disability occurred, due
to any medically determinable physical or mental impairment that can be expected
to result in death or to continue indefinitely. The date of determination of
disability for purposes hereof shall be the date of such physician’s
determination.

2



--------------------------------------------------------------------------------



 



     7. Extraordinary Corporate Transactions. If the outstanding shares of
Common Stock or other securities of the Company, or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number and kind of shares of
Common Stock or other securities subject to the Restricted Stock shall be
appropriately and equitably adjusted in accordance with the terms of the Plan.
If there is a Change of Control, any Restrictions on the Restricted Shares shall
be deemed to have expired, and the Restricted Shares shall be freely
transferable.

     8. Requirements of Law. The granting of the Shares shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

     9. Withholding of Tax. To the extent that this Grant results in
compensation income to the Employee for federal or state income tax purposes,
the Company shall have the right to withhold any amounts required to be so
withheld for federal, state or local income tax purposes. All such taxes and
withholding must be paid or provided for before any Shares, or certificates
therefor, can be delivered to the Employee. The failure of the Employee to
notify the Company of any tax election made by the Employee may, in the
discretion of the Committee, result in the forfeiture of the Shares.

     10. No Right to Employment. The Employee shall be considered to be in the
employment of the Company as long as he remains as an employee of the Company or
its Affiliates. The Committee shall determine whether and when there has been a
termination of the Employee’s employment and the cause of such termination, and
its determination shall be final. Nothing contained in this Agreement shall be
construed as conferring upon the Employee the right to continue in the employ of
the Company or its Affiliates, nor shall anything contained herein be construed
to limit the “employment at will” relationship between the Employee and the
Company or its Affiliates.

     11. Resolution of Disputes. As a condition of the Grant of Shares, the
Employee and his heirs and successors agree that the Committee shall determine
and resolve in its sole discretion and judgment, any dispute or disagreement
that arises hereunder, and that any such determination and any resolution of the
terms of this Agreement shall be final, binding and conclusive, upon the
Company, the Employee, his heirs and personal representatives.

     12. Notices. Every notice hereunder shall be in writing and shall be given
by registered or certified mail. All notices with respect to Shares hereunder
shall be directed to Mitcham Industries, Inc., 44000 Highway 75 South, P. O. Box
1175, Huntsville, Texas 77342. Attention: Secretary. Any notice given by the
Company to the Employee directed to him at his address on file with the Company
shall be effective to bind him and any other person who shall acquire rights
hereunder. The Company has no obligation to advise the Employee of the
existence, maturity or termination of any of the Employee’s rights hereunder.
The Employee shall be deemed to have familiarized himself or herself with all
matters contained in this Agreement and in the Plan that may affect any of the
Employee’s rights or privileges hereunder.

     13. Agreement Subject to Plan. This Agreement is subject to the Plan. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference thereto. If there is a conflict
between any term or provision

3



--------------------------------------------------------------------------------



 



contained in this Agreement and a term or provision of the Plan, the terms and
provisions of the Plan will govern.

     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.

     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

     DATED                    ,                    .

     

  MITCHAM INDUSTRIES, INC.
 
   
 
  By:
 
 

--------------------------------------------------------------------------------


  Name:
 
 

--------------------------------------------------------------------------------


  Title:
 
 

--------------------------------------------------------------------------------

 
   

  THE EMPLOYEE
 
   
 
 

--------------------------------------------------------------------------------

4